Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  was filed on 12/07/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1-7, 10, 12-15 objected to because of the following informalities:  Applicant’s preamble states that the invention is for a hydraulic tank. However consistently through the application Applicant fails to continually address the hydraulic tank as such and abbreviates the hydraulic tank as “the tank.” For purposes of continuity and consistency, the Examiner suggests all instances of “the tank” be modified to “the hydraulic tank”. This simple amendment to the claims would allow the claims to conform with what is found in the specification and preamble of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5, 13, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 3 and claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear to the Examiner as to when the prior art would meet the claim language given it is unclear what quantifies or qualifies as substantially to meet the language proceeding the term. 
For purposes of examination and to further prosecution, the Examiner has ignored the term substantially, thereby requiring the tank to have a quadrangular shape, the side walls of the tank to be parallel with each wall (as is the case in claim 5; although claim 3 provides an alternate scenario of the side walls being perpendicular Examiner found most references to be parallel and therefore the other possibility was irrelevant and that is why it was not discussed further).  
Claim 13 and 14 are rejected based of their dependency of claim 3.
Claim 14 recites the limitation "the further ventilation hole" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of an additional ventilation hole prior to this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutt, U.S. Patent 3,444,944 (hereinafter “Shutt”) in view of Saito, WIPO Publication WO2015/06467 (hereinafter “Saito”).
In Reference to Claim 1:
Shutt discloses a hydraulic tank for a bicycle (intended use), the hydraulic tank comprising: a first wall subjected to an atmospheric pressure; a second wall opposite to the first wall and configured to place the tank in liquid communication with a hydraulic cylinder; a side wall that extends between the first wall and the second wall; an elastically deformable membrane operating between the first wall and the second wall and defining inside the tank a variable compensation chamber having a maximum volume defined in a condition of maximum expansion of the compensation chamber and a minimum volume defined in a condition of minimum expansion of the compensation chamber; wherein the first wall of the tank has at least one ventilation hole in fluid communication with a ventilation channel that has a first inlet opening arranged on a first portion of the side wall of the hydraulic tank.


    PNG
    media_image1.png
    725
    922
    media_image1.png
    Greyscale

Shutt fails to explicitly disclose a ventilation channel that has a first inlet opening arranged on a first portion of the side wall of the hydraulic tank.
However, in the same field of endeavor, Saito discloses a master cylinder which features a hydraulic tank lid cap that contains two ventilation channels that contain a first inlet that is arranged on the sidewall of the hydraulic tank. Saito places its ventilation on the side wall because it allows for the atmospheric chamber to be protected from liquids (such as rain water) and debris. See, Paragraph [0069].

    PNG
    media_image2.png
    461
    538
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the first wall (lid cap) of Shutt such that it include ventilation channels whose inlets/outlet (depending on pressure) is located on the side wall because as discussed in Saito such a modification would allow for an additional ventilation spot which is protected against rain water or foreign debris allowing for better responsiveness should one of those conditions occur. In addition, Examiner notes that the modification of additional ventilation  locations outside of the side wall through the channels of the lid as taught by Saito would create a fluid communication between the original vent of Shutt and the side vents in the air chamber of Shutt (See, Image for location).
In Reference to Claim 2: 
Shutt as modified further discloses wherein the ventilation channel comprises a second inlet opening arranged on a second portion of the side wall of the tank different from the first portion of the side wall of the tank. See, Annotated Figure above which annotates that Saito discloses two channels on the side wall of tank. 
In Reference to Claim 3:
Shutt further discloses wherein the tank has a quadrangular shape, the first portion of the side wall of the tank is defined on a first surface of the side wall of the tank and the second portion of the side wall of the tank is defined on a second surface of the side wall of the tank, wherein the second surface of the side wall of the tank is  perpendicular to the first surface of the side wall of the tank and wherein the third portion of the side wall of the tank is defined on a third surface of the side wall of the tank substantially parallel to the first surface of the side wall of the tank. See, Shutt Figure 2 which illustrates that the tank is a prism. 
In Reference to Claim 6: 
Shutt as modified further discloses wherein the ventilation channel is made by a ventilation route arranged in the first wall of the tank between the inner surface and an outer surface of the first wall of the tank. Examiner notes that Saito’s first wall (lid) featurings channels that are machined on the upper region of the lid thereby forming a ventilation route arranged in the first wall and between the inner and outer surface (as the channels are taken out of the inner surface towards the outer surface). 
In Reference to Claim 9: 
Shutt as modified further discloses wherein the ventilation channel comprises a joining area (See, Shutt annotated figure above wherein Examiner has interpreted the joining area as what is typically referred to as the air chamber or atmospheric chamber) a first segment and a second segment ( the channels themselves, see annotated Figure of Saito directly below the annotated figure of Shutt) and wherein the first segment extends from the joining area up to the first inlet opening( the opening in the sidewall that communicates with atmosphere in Saito) and wherein the second segment extends from the joining area up to the second inlet opening (the second opening that communicates with atmosphere in Saito).
In Reference to Claim 11: 
Shutt as modified further discloses wherein the ventilation hole is arranged at the joining area (See, Annotated Figure above for Examiner’s interpretation of the joining area). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Claim 4 recites the limitation of “a third inlet opening arranged on a third portion of the side wall of the tank different from the first and second portion of the sidewall of the tank”. The prior art fails to disclose use of a third inlet and channel located on the sidewall. Examiner does not believe it would be obvious to modify for additional inlet openings given the design and discussion in Saito. Therefore, Examiner is under the belief it would be hindsight reasoning to further modify Saito which fails to address additional ventilation passages beyond two. 
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (Claim 4). 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All prior art fails to disclose wherein the ventilation route is open on the outer surface of the first wall of the tank, instead placing the communication channels to the atmosphere on the inside of the lid of the tank housings. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art all features the communication channel located on the inner top portion of the lid of the tank housing lid. Therefore, the prior art fails to disclose wherein the ventilation hole is arranged on the bottom surface of the ventilation channel, instead being on the top surface. 
	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 recites the limitation “a third inlet opening arranged on a third portion of the side wall of the tank different from the first and second portion of the sidewall of the tank.” The prior art fails to disclose use of a third inlet and channel located on the sidewall. Examiner does not believe it would be obvious to modify for additional inlet openings given the design and discussion in Saito. Therefore, Examiner is under the belief it would be hindsight reasoning to further modify Saito which fails to address additional ventilation passages beyond two.
	Claim 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the use of more than one ventilation hole and communication channels located on the side wall. Although some prior art (such as U.S. Patent 4,893,472) does disclose multiple ventilation holes (38a,38b) on the first wall (lid), in such situation the tank is essentially split into two chambers and therefore it would not be obvious to modify these references with side wall communication channels and ensure that the channels are in fluid communication with said vent holes. 
	Claim 13 and 14 allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as recited in the paragraph directly above (Paragraph discussing why claim 12 and 15 would be allowable),

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745